Citation Nr: 1302870	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-08 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary fibrosis, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1950 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2011 decision, the Board denied service connection for pulmonary fibrosis, including as due to asbestos exposure.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court vacated the Board's October 2011 decision and remanded the matter to the Board for development consistent with the Joint Motion for Remand (JMR) submitted by the parties. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case is before the Board pursuant to a June 2012 JMR and Order which vacated the Board's October 2011 decision and remanded the claim for development as outlined in the JMR.  In the JMR, the parties agreed that the Board did not adequately address whether the Veteran was exposed to asbestos in service.  Specifically, the parties found that the Board did not consider the Veteran's lay statements regarding his in-service work renovating a print shop into a barracks and whether his work qualified as an in-service event that could have led to asbestos exposure.  The JMR pointed to the VA Adjudication Procedures Manual (M21-1MR), which specifically lists "demolition of old buildings" and "carpentry and construction" as occupations that potentially involved exposure to asbestos.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9(f).  The JMR also noted that the Veteran provided sufficient information to verify whether his unit worked on the alleged renovation.  He provided the approximate location of the building worked on (Baltimore, Maryland), the year the work was conducted (mid-1951), and his unit.  Personnel records indicate that the Veteran was stationed in Baltimore in 1951, but do not indicate whether he was stationed in or around building construction or renovations.  Based on the instructions in the JMR, the Board finds that a remand is necessary to attempt to verify whether the Veteran and/or his unit was involved with any renovations of old buildings while stationed in Baltimore.

The JMR also states that clarification is needed from the October 2007 VA examiner regarding whether he had seen a requested x-ray examination report when rendering his opinion.  Specifically, the examiner indicated in his October 2007 opinion that if the x-ray report were to indicate asbestos exposure changes in the lung, it would change his opinion.  The October 2007 x-ray report in question indicates the presence of pulmonary scarring and fibrosis, bilaterally, and some pleural plaques.  According to the M21-1MR, inhalation of asbestos fibers can produce both "fibrosis" and "pleural plaques."  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9(b).  Pursuant to the JMR order, on remand, the October 2007 VA examiner should be afforded the opportunity to review the x-ray report and determine whether the x-ray changes his position.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Attempt to obtain unit or other service department records to verify the Veteran's duties while stationed in Baltimore, Maryland, to include whether his unit was involved with or stationed around any construction or renovation projects.  All attempts to obtain records must be documented in the claims file.

2. Send the Veteran's claims file to the October 2007 VA examiner and ask him to provide an addendum opinion indicating whether it is at least as likely as not (50 percent or more probability) that the Veteran's pulmonary fibrosis was caused by or related to asbestos exposure during service.  The examiner must specifically address the October 2007 x-ray report and indicate whether the findings show asbestos exposure.  If new X-rays or a new CT scan is needed, such studies should be performed.
 
If the October 2007 VA examiner is not available, another qualified physician should review the claims file, afford any necessary studies, and provide the requested opinion.

All opinions must be supported by rationale.

3. After all development is completed, readjudicate the Veteran's claim with consideration of the provisions in the M21-1MR.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



